Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-19-2008

Jarvis v. Govt of VI
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1168




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Jarvis v. Govt of VI" (2008). 2008 Decisions. Paper 1199.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1199


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                         BLD-176
                                                                NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                    No. 08-1168
                                    ___________

                                KITSON B. JARVIS,
                                        Appellant

                                          v.

                  GOVERNMENT OF THE VIRGIN ISLANDS;
                       BUREAU OF CORRECTIONS
                        ________________________

                           Appeal from the District Court
                                of the Virgin Islands
                            (D.C. Civil No. 06-cv-00031)
                   District Judge: Honorable Raymond L. Finch
                            ________________________

                   Submitted for Certificate of Appealability or
                Possible Summary Action Pursuant to Third Circuit
                            LAR 27.4 and I.O.P. 10.6

                                   April 10, 2008

             Before: McKEE, RENDELL and SMITH, Circuit Judges.

                               (Filed: May 19, 2008)
                                     _________

                            OPINION OF THE COURT
                                  _________

PER CURIAM

    Kitson B. Jarvis appeals, pro se, from the order of the District Court of the Virgin
Islands dismissing his habeas corpus petition. We will summarily affirm. See Third

Circuit LAR 27.4; I.O.P. 10.6.

                                               I.

       In 1997, Jarvis was convicted of federal drug crimes in the District Court and

sentenced to 220 months imprisonment. He is currently serving his federal sentence in a

federal correctional institution in Georgia. It appears that, at the time of his 1997

conviction and sentence, Jarvis was still on parole for Virgin Islands territorial offenses.

Jarvis alleged that the expiration date of his parole was March 5, 2001. According to

Jarvis, the Virgin Islands Bureau of Corrections (“Bureau of Corrections”) subsequently

issued a parole revocation detainer letter against him dated October 10, 2002. Because of

this letter, the federal Bureau of Prisons (“BOP”) increased his custody classification

points and placed him in a higher security facility.

       It appears that Jarvis previously filed a habeas petition pursuant to 28 U.S.C. §

2241 in the United States District Court for the Southern District of Georgia (Kitson v.

Vazquez, S.D. Ga. Civ. No. 05-cv-00026). Naming the federal prison warden as the

respondent, he alleged that the parole revocation detainer letter was void because it was

dated after his parole had already expired. Jarvis requested that the letter be removed

from his federal correctional file and that his federal custody classification points be

corrected. The Georgia district court determined that the BOP was entitled to rely on the

letter in determining Jarvis’s classification even if the detainer itself was void. It further



                                               2
indicated that any claim was really against the Virgin Islands Parole Board and Bureau of

Corrections and not the federal warden. The Georgia petition therefore was denied, and

Jarvis did not file an appeal to the Eleventh Circuit.

       Jarvis filed the current pro se petition in the District Court of the Virgin Islands

pursuant to the habeas provisions of the Virgin Islands Code, V.I. Code Ann. tit. 5, §§

1301-1325. Naming the Bureau of Corrections as the respondent, he again alleged that

the parole revocation detainer letter was void and requested the same essential relief he

had unsuccessfully sought in the Georgia action. The District Court dismissed the

petition on jurisdictional and substantive grounds. Jarvis timely appealed.

                                              II.

       The District Court was correct to conclude that it lacked subject-matter jurisdiction

over a petition filed pursuant to the habeas corpus provisions of the Virgin Islands Code.

It is well established that “the District Court of the Virgin Islands does not have

jurisdiction under [V.I. Code Ann. tit. 5, § 1303] over petitions filed under that section

after October 1, 1991.” Callwood v. Enos, 230 F.3d 627, 632 (3d Cir. 2000).

       However, given that Jarvis was acting pro se, the District Court appropriately

addressed his petition under 28 U.S.C. § 2241. In Callwood v. Enos, we held that the

District Court of the Virgin Islands has jurisdiction under § 2241 to consider a challenge

to territorial parole proceedings. 230 F.3d at 634. Although he is currently incarcerated

in a federal prison in Georgia, the District Court of the Virgin Islands constituted the



                                              3
proper federal forum for a habeas challenge to a parole revocation detainer letter issued

by the Bureau of Corrections.1 Id. at 633 n.6 (citing Braden v. 30th Jud. Cir. Ct. of Ky.,

410 U.S. 484 (1973)); see also, e.g., Rumsfeld v. Padilla, 542 U.S. 426, 438-40, 443-45

(2004).

       The District Court recognized that the Virgin Islands Board of Parole did not vote

revoke Jarvis’s parole until August 15, 2002, which was after his alleged parole

expiration date of March 5, 2001. However, it further noted that the petition for

revocation of parole and the warrant for Jarvis’s arrest were signed on February 1, 2000.

Because “revocation proceedings were initiated prior to Jarvis’[s] parole expiration date,”

the District Court determined that “procedural due process was satisfied” and denied the

habeas claim for lack of merit. (12/11/07 Order at 2 n.1.) The District Court’s

determination is consistent with generally accepted legal principles regarding parole

revocation proceedings. Cf., e.g., 28 C.F.R. § 2.44(d) (“The issuance of a warrant [for

the apprehension and return of an alleged parole offender to custody] operates to bar the

expiration of the parolee’s sentence. Such warrant maintains the [United States Parole]

Commission’s jurisdiction to retake the parolee either before or after the normal

expiration date of the sentence and to reach a final decision as to revocation of parole and



  1
     Insofar as Jarvis attacked his present physical confinement pursuant to the federal
conviction and sentence, the District Court lacked habeas jurisdiction because such claims
should have been filed in the district of confinement against the warden of the respective
federal prison. See, e.g., Padilla, 542 U.S. at 434-47. In fact, Jarvis already litigated such
a claim in the Georgia district court without success.

                                              4
forfeiture of time[.]”); Moody v. Daggett, 429 U.S. 78, 87 (1976) (“[W]e established

execution of the warrant and custody under that warrant as the operative event triggering

any loss of liberty attendant upon parole revocation.” (citation omitted)); Franklin v.

Fenton, 642 F.2d 760, 764 (3d Cir. 1980) (“Since the original warrant was issued within

the petitioner’s original term, it could be executed thereafter.” (citation omitted)). Other

than making allegations, unsupported by any legal citation, regarding the untimeliness

and consequent invalidity of the letter from the Bureau of Corrections, Jarvis’s rather

cursory submissions in the current matter failed to address in any real detail the legal as

well as factual basis for a federal habeas claim against the Virgin Islands authorities.2

Under the circumstances, we find that this appeal does not present a substantial question

with respect to the District Court’s rejection of the parole claim. See Third Circuit LAR

27.4; I.O.P. 10.6.

                                              III.

       For the foregoing reasons, we will summarily affirm the District Court’s dismissal

of Jarvis’s habeas petition.3




  2
     In particular, he has not disputed the District Court’s finding that the revocation
petition and warrant were signed on February 1, 2000, prior to the alleged expiration date.
  3
     It appears that “[a] certificate of appealability is not a prerequisite to an appeal by a
prisoner” challenging territorial parole proceedings. Callwood, 230 F.3d at 633 n.7. We
therefore decline to treat Jarvis’s notice of appeal as an application for a certificate of
appealability.

                                               5